Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
         Applicant’s amendments filed 3/16/2021 are acknowledged and entered.

Status of Claims
          Claims 1-21, 31 and 42 are canceled.           
          Claims 22-30, 32-41 and 43 are currently pending and under consideration.

Information Disclosure Statement
	The information disclosure statement filed 3/16/2021 is acknowledged.  A signed copy of the corresponding 1449 form has been included with this Office action. 

Withdrawn Rejections/Objections
           Rejections and/or objections not reiterated from previous office actions are hereby withdrawn in view of the amendments filed 3/16/2021. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. 

          The objections to the specification are withdrawn in view of the amendments to the specification filed on 03/16/2021.


                                                      Terminal Disclaimer          The terminal disclaimer filed 03/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent No. 10,641,772 has been reviewed and is accepted.          The nonstatutory obviousness-type double patenting rejection as being unpatentable over claims of U.S. Patent No. 10,641,772 is withdrawn in light of the terminal disclaimer filed on 9/19/2012. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
The updated Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) (hereinafter the “Guidance”) articulates the following to evaluate subject matter eligibility:

(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One” of the Guidance)?
(2A)(2) If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)?
(2B)      If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?
 (1): “Yes” the instant claims are drawn to methods. 
 (2A)(Prong 1): The claims are directed to the following abstract ideas:
Independent claims 22 and 33 recite: generating a dispense map and providing instructions based on the dispense map.
These limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover the performance of said limitations in the mind. Claims 22 and 33 recite that the dispense map is generated using a computer processor; however,  other than reciting “by a computer processor”, nothing in the claims precludes the steps from being performed mentally and/or manually. "Claims directed to nothing more than judicially recognized exceptions including abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04). Concepts identified by the Courts as Abstracts ideas include mental processes and, as established in the 2019 Revised Patent Subject Matter Eligibility Guidance, if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components then it is still in the mental processes category unless the claim cannot practically be performed in the mind (MPEP 2106.04(a)(2) §§ III.A, III.B and IV; "2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 51–53). Accordingly the claims recite abstract ideas.
(2A)(Prong 2): The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application ("2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 54–55). The judicial exception is not integrated into a practical application because the claims only recite the following additional elements which are not abstract ideas:
Claims 22 and 33 recite labeling at least one cell in cell suspension with a first detectable label and a second detectable label and dispensing the suspension into a multi-well device using a liquid dispensing system. 
These steps do not integrate the exception into a practical application because they do not impose any meaningful limits on practicing the abstract ideas. The steps of labeling at least one cell and dispensing the suspension are pre-solution activity. These steps are an activity which is incidental to the primary process which is no more than a nominal addition to the claim. None of the dependent claims recite any additional non-abstract elements; they are all directed to attributes of the cells or the multi-well device. Accordingly the claims are directed to an abstract idea.
(2B): Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements 
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicants’ arguments filed 03/16/2021 have been fully considered but they are not persuasive. 

These arguments are not found to be persuasive because although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Amended instant claim 22 is drawn to a method comprising labeling at least one cell in a suspension with a first detectable label and a second detectable label.  The generating of a dispense map claimed in claim 22, part c. is not limited to the thousands of images depicted on FIG. 18E of the instant specification. While it is agreed by the examiner that a person of skill in the art looking at single cells in wells of FIG. 18E that generated signals from a first detectable label and a second detectable label and dispensing a reagent into wells containing the single cells of interest generating a first detectable label and a second detectable label in wells could not practically performed in the human mind, because FIG 18 E would require a processor accessing computer memory, claim 22 is not limited to the wells of FIG. 18 E. Claim 22 is broadly written to 

Conclusion
No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA A DINES whose telephone number is (571)272-6837.  The examiner can normally be reached on Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KARLA A DINES/Primary Examiner, Art Unit 1639